Wiggins, J.
¶54 (dissenting) — I agree with the majority’s holdings that (1) petitioner Stephen Chriss Johnson is statutorily indigent, but not constitutionally indigent; (2) Johnson lacks standing to challenge the constitutionally of his license suspension; and (3) the case should be remanded to decide whether he should bear any or all costs and attorney fees for his appeal. But, I respectfully disagree with the finding that Johnson was guilty of driving with license suspended in the third degree (DWLS 3d) and, accordingly, must dissent.
¶55 To place this case in context, in 1979, the legislature decriminalized moving traffic violations, making them civil infractions. Laws of 1979,1st Ex. Sess., ch. 136. Accordingly, “[a]n order entered after the receipt of a response which does not contest the determination, or after it has been established at a hearing that the infraction was committed, or after a hearing for the purpose of explaining mitigating circumstances is civil in nature.” RCW 46.63.120(1). In other words, an order determining there has been an infraction is a civil order.
¶56 As the majority explains, the legislature has decided to criminalize certain aspects of traffic infractions. Former RCW 46.20.342(1) (2008) makes it “unlawful for any person *560to drive a motor vehicle in this state while that person is in a suspended or revoked status or when his or her privilege to drive is suspended or revoked in this or any other state.” DWLS 1st, 2d, and 3d each arise under very specific conditions. Former RCW 46.20.342(l)(a), (b), (c). DWLS 3d is committed under circumstances defined in seven subsections. Former RCW 46.20.342(l)(c)(i)-(vii) (2008). Johnson was convicted under former subsection .342(l)(c)(iv), which defines DWLS 3d to include driving with license suspended or revoked because
the person has failed to respond to a notice of traffic infraction, failed to appear at a requested hearing, violated a written promise to appear in court, or has failed to comply with the terms of a notice of traffic infraction or citation, as provided in [former] RCW 46.20.289 [(2005)].
Id. To properly understand this statute, we look for its plain meaning, “discerned from all that the Legislature has said in the statute and related statutes which disclose legislative intent about the provision in question.” Dep’t of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 11, 43 P.3d 4 (2002).
¶57 Johnson is not guilty of the first prong of former RCW 46.20.342(l)(c)(iv) because he did not “fail[ ] to respond to a notice of traffic infraction . . . . ” The legislature has defined what it means to fail to respond to a notice of infraction: “A notice of traffic infraction represents a determination that an infraction has been committed. The determination will be final unless contested as provided in this chapter.” RCW 46.63.060(1). The notice must conform to the form prescribed by this court and must include “[a] statement of the options provided in this chapter for responding to the notice and the procedures necessary to exercise these options . . . . ” RCW 46.63.060(2)(e). A cited person may respond in one of three ways:
o The cited person may respond to the court named on the notice of infraction that it is not contested and pay the fine stated on the citation. RCW 46.63.070(2).
*561o The cited person may contest the infraction by notifying the court and requesting a hearing. RCW 46.63.070(3).
o The cited person may notify the court of a request for a hearing to present mitigating circumstances. RCW 46.63.070(4).
These are the only three permissible responses to the notice of infraction.
¶58 The notice of infraction to Johnson clearly listed these three options. Ex. 2. Johnson chose the second option and requested a hearing to contest the infraction. He is not guilty under the first prong.
¶59 Nor is Johnson guilty of the second prong of former RCW 46.20.342(l)(c)(iv) because he did not “fail[ ] to appear at a requested hearing . . . . ” Rather, he appeared at the hearing.
¶60 Nor is Johnson guilty of the third prong of former RCW 46.20.342(l)(c)(iv) because he did not “violate[ ] a written promise to appear in court . ...” He indisputably appeared in court.
¶61 Failing to find a violation of any of these three prongs, the majority seizes on the fourth prong of former RCW 46.20.342(l)(c)(iv), concluding that Johnson “failed to comply with the terms of a notice of traffic infraction or citation as provided in [former] RCW 46.20.289 . . .. ” The majority writes, “[I]n failing to pay the fine imposed when the infraction trial court rejected Johnson’s challenge, Johnson failed to comply with the notice of infraction.” Majority at 543. I respectfully disagree. There is no “term” on the notice of infraction requiring Johnson to pay the fine imposed by the judge. The only “term” on the notice that refers to fine payment is the option to simply pay the fine on the citation and avoid any court appearance as set forth in RCW 46.63.070(2). But Johnson chose the option of appearing and contesting the infraction, so the option of avoiding the hearing by paying the fine does not apply to him.
*562¶62 The notice of infraction includes a section in which the district court circled somewhat cryptic abbreviations and wrote that the penalty is $260. Ex. 2. This section is labeled “Abstract of Judgment.” It is not an order that Johnson pay the money. Moreover, exhibit 2 is specifically labeled “Court Copy.” In short, Johnson did not fail to comply with any term of the infraction.
¶63 The majority concludes that Johnson must have violated a term of the infraction, arriving at its conclusion by stringing an additional statute to the tail of former RCW 46.20.342(l)(c)(iv) and stringing yet three more statutes to the second statute. Majority at 542-46. The majority proceeds in several steps. First, the majority observes that after listing the four prongs for finding DWLS 3d under former RCW 46.20.342(l)(c)(iv), the subsection concludes with the phrase “as provided in RCW 46.20.289”:
the person has failed to respond to a notice of traffic infraction, failed to appear at a requested hearing, violated a written promise to appear in court, or has failed to comply with the terms of a notice of traffic infraction or citation, as provided in Iformer] RCW 46.20.289 ____
(Emphasis added.) Second, the majority reasons that this incorporation or cross-reference clarifies and adds meaning to the four prongs under former subsection .342(l)(c)(iv). Majority at 544.
¶64 Third, the majority observes that former RCW 46.20.289 cites to three additional statutes:
“[DOL] shall suspend all driving privileges of a person when the department receives notice from a court under [former] RCW 46.63.070(6), [former] 46.63.110(6) [(2007)], or [former] 46.64.025 [(2006)] that the person has failed to respond to a notice of traffic infraction, failed to appear at a requested hearing, violated a written promise to appear in court, or has failed to comply with the terms of a notice of traffic infraction or citation.”
Majority at 545 (alterations in original) (quoting former RCW 46.20.289). Fourth, the majority reasons that each of *563the three statutes referenced in former RCW 46.20.289 defines one or two of the four prongs in former RCW 46.20.342(l)(c)(iv) — the statute referenced at the outset. Majority at 545-46.
¶65 This serial incorporation is obscure, to say the least. Each of these statutes governs a different aspect of the regulation of driving privileges. Former RCW 46.63.070(6), 46.63.110(6), and 46.64.025 tell the court to notify Department of Licensing (DOL) in very specific situations. Former RCW 46.20.289 tells DOL to suspend driving privileges upon notification. Former RCW 46.20.342(l)(c)(iv) tells the court to convict a person of DWLS 3d for driving with license suspended for specific reasons. Nothing in the statutes indicates that the legislature intended that they be read serially in this manner. The majority’s approach contrasts starkly with the specificity with which the legislature regulated driving privileges in these statutes. If the legislature had intended that a driver be guilty of DWLS 3d for driving after driving privileges were suspended for failure to pay a fine or penalty, surely the legislature would have said so.
¶66 Criminal statutes must be construed in the manner in which an ordinary citizen would understand their terms. State v. Shipp, 93 Wn.2d 510, 515-16, 610 P.2d 1322 (1980) (citing Winters v. New York, 333 U.S. 507, 515, 68 S. Ct. 665, 92 L. Ed. 840 (1948); City of Seattle v. Pullman, 82 Wn.2d 794, 797, 514 P.2d 1059 (1973)). It strains credulity to imagine that an ordinary citizen would read into former RCW 46.20.342(l)(c)(iv) the double incorporation the majority reads into the statutory scheme.
¶67 The majority argues that my interpretation of the statutory scheme renders “the legislature’s reference to former RCW 46.63.110(6) in former RCW 46.20.289 . . . either entirely superfluous or utterly nonsensical . . . . ” Majority at 546. Not at all. One option for responding to a notice of infraction is to respond that one is enclosing a check for the fine shown on the notice. A cited person who checks the appropriate box but fails to enclose the check has *564“responded” to the notice of infraction, but they have failed to comply with the terms of the notice. Former RCW 46.63.110(6) would govern this situation. Accordingly, the reference to former subsection .110(6) is neither superfluous or nonsensical.
¶68 The majority offers as a “comparative example” RCW 46.61.520, which defines vehicular homicide to include operating a motor vehicle under the influence of intoxicating liquor or any drug “ ‘as defined by RCW 46.61.502____Majority at 550 (emphasis added) (quoting RCW 46.61.502(l)(a)). This case would be comparable if RCW 46.20.342(l)(c) provided that a person may be guilty of DWLS 3d by driving with a license suspended for failure to comply with the terms of a notice of traffic infraction, defined under RCW 46.63.110(6) as grounds for suspension of the person’s driver’s license or driver’s privilege. But of course there is no such language in either former subsection ,342(l)(c) or former subsection .110(6).
¶69 Even if it were permissible to read into former RCW 46.20.342(l)(c)(iv) the double incorporation of statutes on which the majority relies, the majority’s reasoning still collapses. The majority reasons former RCW 46.20-.342(l)(c)(iv) defines DWLS 3d to include failure “to comply with the terms of a notice of traffic infraction or citation, as provided in [former] RCW 46.20.289”; former RCW 46.20-.289 incorporates former RCW 46.63.110(6); and former RCW 46.63.110(6)(b) provides that the DOL must suspend driving privileges for failure to pay monetary penalties; therefore, failure to comply with the terms of a notice of traffic infraction or citation must include failure to pay monetary penalties. This logic depends on tying the failure to pay monetary penalties back to a term of a notice of traffic infraction. As noted earlier in this dissent, the only term in the notice of infraction requiring payment of a monetary penalty is one of the three response options: instead of contesting the infraction, the driver may send payment to the court for the amount of the penalty stated *565on the notice. Accordingly, even if failure “to comply with the terms” includes failure to pay, it can refer only to the option of paying the stated penalty instead of going to court to contest the notice. But Johnson cannot be guilty of violating this alternative because he complied instead with the alternative of appearing in court to contest the violation.
¶70 Former RCW 46.20.342(l)(c)(iv) defines a crime. We cannot require citizens to puzzle out the meaning of obscure language in a statute and to follow a trail of statutes to pile one unclear reference on another to arrive at the definition of the crime. Johnson complied with the terms of the statutory language. I cannot find that the crime is defined by cross-references directed at the DOL.
¶71 Accordingly, I respectfully dissent.
C. Johnson, J.M. Johnson, and Gordon McCloud, JJ., concur with Wiggins, J.
After modification, further reconsideration denied March 14, 2014.